Fourth Court of Appeals
                                           San Antonio, Texas
                                     MEMORANDUM OPINION

                                               No. 04-19-00138-CV

                               IN THE INTEREST OF E.D.D., III, a Child

                      From the 408th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA02283
                              Honorable Martha Tanner, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: August 7, 2019

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant Mother appeals the trial court’s order terminating her parental rights to her child,

Edward. 1 The Texas Department of Family and Protective Services (“the Department”) filed this

suit, seeking termination of the parent-child relationship between the child and Mother. After a

bench trial, the court found one independent ground 2 upon which to terminate Mother’s parental

rights and found that termination was in Edward’s best interest.                         The trial court signed a

termination order and designated Edward’s father as Sole Managing Conservator. Mother timely

appealed the trial court’s order.


1
  To protect the identity of a minor child in an appeal from an order terminating parental rights, we refer to the mother
as “Mother” and the child by alias. We refer to E.D.D., III as “Edward.” See TEX. FAM. CODE ANN. § 109.002(d);
TEX. R. APP. P. 9.8(b)(2).
2
 Specifically, the trial court found evidence Mother “constructively abandoned the child … .” See TEX. FAM. CODE
ANN. § 161.001(b)(1)(N).
                                                                                      04-19-00138-CV


        Appellant’s court-appointed appellate attorney filed a brief in which he concluded there

are no non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967);

In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (stating that Anders procedures protect indigent

parents’ statutory right to counsel on appeal in parental rights termination cases and apply in those

cases). Counsel certified that he sent Mother a copy of the brief and a letter advising her of her

rights to review the record and to file a pro se brief. Counsel also provided Mother a form motion

to use to request access to the record. In addition, counsel filed a motion to withdraw. This court

issued an order which set deadlines for Mother to request access to the record and to file a pro se

brief and abating counsel’s motion to withdraw. Mother did not request access to the appellate

record or file a pro se brief.

        We have thoroughly reviewed the record and counsel’s Anders brief.               The record

establishes by clear and convincing evidence the grounds for termination and that termination is

in the child’s best interest. See TEX. FAM. CODE § 161.001; In re J.O.A., 283 S.W.3d 336, 344-45

(Tex. 2009); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Upon a thorough review of the record,

we conclude the evidence is legally and factually sufficient to support the termination order and

there are no other arguably meritorious grounds for appeal. Therefore, we affirm the trial court’s

termination order.

        Counsel filed a motion to withdraw in conjunction with his Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M.,

495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his

client extends through the exhaustion or waiver of all appeals, including the filing of a petition for

review in the Texas Supreme Court. See TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d

at 27. After this court has rendered its decision, appointed counsel’s obligations to his client may


                                                 -2-
                                                                                     04-19-00138-CV


be met by filing a petition for review that satisfies the standards for an Anders brief. In re P.M.,
520 S.W.3d at 27-28 & n.14.

                                                  Irene Rios, Justice




                                                -3-